Name: Commission Regulation (EC) No 2130/98 of 5 October 1998 repealing Regulation (EC) No 370/98 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  trade policy;  Europe;  economic policy;  means of agricultural production
 Date Published: nan

 EN Official Journal of the European Communities6. 10. 98 L 269/7 COMMISSION REGULATION (EC) No 2130/98 of 5 October 1998 repealing Regulation (EC) No 370/98 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, and in partic- ular in the Land of Mecklenburg-Western Pomerania, the Commission imposed veterinary and trading restrictions in certain areas of the Land by Decision 98/104/EC of 28 January 1998 concerning certain protective measures relating to classical swine fever in Germany (3), as amended by Decision 98/413/EC (4); whereas exceptional support measures for the market in pigmeat were adopted for this Member State by Commission Regulation (EC) No 370/98 (5), as last amended by Regulation (EC) No 1427/98 (6); Whereas in view of the progress achieved on the animal health side, the exceptional market support measures can now be closed down; whereas, therefore, Regulation (EC) No 370/98 needs to be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 370/98 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 25, 31. 1. 1998, p. 98. (4) OJ L 188, 2. 7. 1998, p. 44. (5) OJ L 47, 18. 2. 1998, p. 10. (6) OJ L 190, 4. 7. 1998, p. 18.